         Case 4:15-cv-00050-RGE-HCA Document 133 Filed 10/30/18 Page 1 of 1


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA
                                      CENTRAL DIVISION


DUSTIN BURNIKEL,

         Plaintiff,
                                                                4:15-cv-00050-RGE-HCA
v.

MICHAEL FONG, individually and in his
official capacity as a law enforcement officer                     STATUS ORDER
with the Des Moines Police Department;                            RE: REQUEST FOR
GREG WESSELS, , individually and in his                            VIDEOGRAPHY
official capacity as a law enforcement officer
with the Des Moines Police Department; and
CITY OF DES MOINES, IOWA,

         Defendants.


        Now before the Court is the parties’ oral request to record by videography expert witness

testimony relevant to Phase II of the trial outside of the jury’s presence, but in the courtroom during

Phase I of the trial.

        The Court lacks the capacity to offer videography recording services to the parties. Thus, the

parties will not be using court resources to record their expert witnesses’ testimony. To efficiently use

court time and to prevent undue delay for the jurors called to serve, the Court expects the parties to

preserve the anticipated Phase II expert witness testimony outside of court at a date, time, and location

agreed to by the parties. Should the parties be unable to agree to any such evidence preservation without

objection, the Court will expect the expert witnesses to testify in person during Phase II of the trial.

        The request to use court time to preserve expert witness testimony for Phase II of the trial during

Phase I of the trial is DENIED.

        IT IS SO ORDERED.

        Dated this 30th day of October, 2018.
